Citation Nr: 1127050	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-21 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

The propriety of the reduction from 60 percent to 0 percent for heart murmur with chest pains, effective February 1, 2010.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from April 1985 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In December 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

Subsequent to the May 2010 Statement of the Case, the Veteran submitted additional evidence that was not accompanied by a waiver of initial RO consideration, including correspondence from one of her doctors and a recent EKG.  Normally, the Board would solicit a waiver from the Veteran or her representative, but in this case, for the reasons noted below, this evidence must be referred to the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required for the Veteran's claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide her claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

When a reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance is prepared setting forth all material facts and reasons.  Procedural steps that must be taken when a rating reduction is considered warranted are set forth at 38 C.F.R. § 3.105(e).  Initially, a rating proposing the reduction or discontinuance is prepared setting forth all material facts and reasons.  The beneficiary is then notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and is given 60 days to present additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The Board notes that when a rating has continued for an extended period at the same level (5 years or more), any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examinations that formed the basis for the original rating.  38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  On the other hand, if a disability has not stabilized or is likely to improve, a reexamination disclosing improvement will be sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c).

A review of the record reflects that the RO granted the Veteran's claim for service connection for heart murmur with chest pains in a February 2005 rating decision and awarded a 60 percent disability rating, effective January 14, 2004.  The 60 percent disability rating was based on a January 2005 VA examination which showed an ejection fraction of 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7011 (2010) (for rating ventricular arrhythmias).  In February 2008, the Veteran filed a claim for an increased rating for her heart murmur disability.  As a result of her claim, the RO proposed to reduce the 60 percent rating to 0 percent by rating action and notice sent to the Veteran in June 2009.  This was newly obtained medical evidence, which included the following:  a March 2008 VA examination report stating that the diagnosis of her heart murmur in to status post lymphoma of the chest, status post thoracotomy, residual scar; and a May 2009 VA medical opinion stating that the Veteran's cardiomyopathy with a left ventricular ejection fraction of 30 percent was not caused by or the result of her heart murmur, but was most likely a result of the chemotherapy that she underwent as part of the treatment for her non-Hodgkin's lymphoma.  In an October 2009 rating action, with notice sent to the Veteran in correspondence dated in November 2009, the RO implemented a reduction to 0 percent, effective February 1, 2010.  When the RO proposed and adopted the reduction measure, both in June 2009 and October 2009, the Veteran's 60 percent disability rating for her heart murmur with chest pains had been in effect for more than 5 years.  

The RO received the Veteran's Notice of Disagreement later in November 2009.  In it, she notified VA that she wished to appeal this reduction of her disability rating for her service-connected heart murmur with chest pains.  In her written submissions and testimony, the Veteran suggested that it was very likely that she had the echo cardiomyopathy while she was on active duty, that she had experienced the symptoms of echo cardiomyopathy for years, and that her ejection fraction had fluctuated dramatically since 2005.  She said examinations showed that she had ejection fractions of 30 percent, 55 to 60 percent, 40 percent, and 15 percent.  She also has asserted that her heart disease possibly could have existed prior to her lymphoma because a blood clot had been discovered in a vein in her heart prior to chemotherapy and that no doctor had said how long that blood clot had been there. 

In February 2011, at the time this matter was certified on appeal to the Board, the Veteran submitted additional correspondence from her treating VA cardiologist as well as the results of a December 2010 EKG.  As noted above, both documents were submitted without a waiver of initial RO consideration.  In his February 2011 correspondence, A.M., M.D., F.A.C.C., of the Atlanta VA Medical Center, stated that he had reviewed the June 2009 rating decision which had proposed reducing the Veteran's disability rating for her service-connected heart murmur with chest pains.  It was his opinion that variations in ejection fraction readings are not consistent with her cardiomyopathy.  The latest reading of 25 percent (apparently shown on the December 2010 EKG), he said, was more consistent with her condition.

The Board finds that additional development is needed before adjudicating the propriety of the reduction of the Veteran's disability rating from 60 percent to 0 percent for her service-connected heart murmur with chest pains.  The new evidence submitted by the Veteran since the May 2010 Statement of the Case appears to conflict with the medical opinion found in the May 2009 VA opinion, in which the reviewer found that the Veteran's cardiomyopathy was not caused by or the result of her heart murmur, but was most likely a result of the chemotherapy that she underwent as part of the treatment for her non-Hodgkin's lymphoma.  The reduction of the Veteran's disability rating is based on this May 2009 VA opinion.  

On remand, the RO/AMC shall attempt to seek clarification from Dr. A.M. as to the meaning of his February 2011 correspondence when he wrote that variations in ejection fraction readings are not consistent with the Veteran's cardiomyopathy and that the December 2010 reading of 25 percent was more consistent with her condition.  It appears in this case that the treating physician may be stating that the Veteran's heart murmur is responsible for her cardiac symptoms and that such symptoms were not caused by the chemotherapy for her lymphoma.

After receiving the necessary clarification from Dr. A.M., the RO/AMC shall solicit an additional medical opinion or VA examination, as needed, to determine whether the Veteran's service-connected heart murmur is the cause of her cardiac symptoms.  After all development has been completed, the RO/AMC shall issue a Supplemental Statement of the Case before returning this matter to the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to seek clarification from the Veteran's treating cardiologist at the Atlanta VAMC, A.M., M.D., F.A.C.C., of his February 2011 correspondence and determine his exact contentions as to whether the Veteran's service-connected heart murmur is the cause, in whole or in part, of her cardiac symptoms, including cardiomyopathy, as opposed to being due to the chemotherapy administered for her lymphoma.

2.  After the development requested above has been completed, if deemed necessary, the RO/AMC shall obtain a VA examination and/or medical opinion regarding the severity of any current heart murmur and address whether the Veteran's service-connected heart murmur is responsible, in whole or in part, for the Veteran's cardiac symptoms, including chest pains caused her cardiomyopathy. 

3.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim for the propriety of the reduction from 60 percent to 0 percent for heart murmur with chest pains, effective February 1, 2010.  If the benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


